Citation Nr: 0725187	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, secondary to herbicide exposure.

2.  Entitlement to service connection for prostate cancer 
secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1965 to February 
1969.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The veteran testified in support of this claim at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
September 2006.

In July 2007, for good cause shown, the Board granted the 
veteran's motion to advance this case on its docket pursuant 
to the authority of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran is presumed to have been exposed to 
herbicides during his service aboard the USS Boston in the 
waters and near the shore of Vietnam during the Vietnam era 
based on his receipt of a Vietnam Service Medal.  

3.  The veteran has type II diabetes mellitus and prostate 
cancer, diseases associated with exposure to herbicide 
agents.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, may be presumed to have been 
incurred in service secondary to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Prostate cancer may be presumed to have been incurred in 
service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1116, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

The RO provided the veteran VCAA notice on his claims by 
letters dated October 2003 and May 2004, before initially 
deciding those claims in rating decisions dated January 2004 
and August 2004.  The timing of these notice letters reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of these notice letters considered in conjunction 
with the content of other letters the RO sent to the veteran 
in December 2003 and April 2006 reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman. 

In the notice letters, the RO acknowledged the veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  As well, 
the RO provided the veteran all necessary information on 
disability ratings and effective dates.  The RO also 
identified the evidence it had requested and/or received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any additional information or evidence in his 
possession pertaining to his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical and personnel records and post-service 
treatment records.  Since then, the veteran has not indicated 
that there are any other records to secure in support of his 
claims.  

The RO did not conduct medical inquiry in an effort to 
substantiate the veteran's claims by affording him a VA 
examination or obtaining a medical opinion.  However, given 
the Board's favorable disposition with regard to the 
veteran's claims, discussed below, a remand for medical 
development is unnecessary.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to service connection for type 
2 diabetes mellitus and prostate cancer, both including as 
secondary to in-service Agent Orange exposure.  He contends 
that he was exposed to Agent Orange while serving on the USS 
Boston from May 1967 to September 1967 and from May 1968 to 
September 1968, including in the offshore waters of Vietnam.  
Allegedly, the missions that were the responsibility of the 
USS Boston and its servicemen involved being in close 
proximity to the Vietnam coastline, sufficiently close to 
encounter enemy fire.  The veteran asserts that while he was 
serving on the USS Boston, it twice visited Vietnam by 
mooring to a wharf attached to land in Da Nang harbor, which 
is within the boundaries of Vietnam.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for diabetes mellitus and 
malignant tumors if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and one of these 
conditions manifested to a degree of 10 percent within one 
year from the date of discharge with no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2006).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); but see 
Haas v. Nicholson, 20 Vet. App. 257, 269-72 (2006) (holding 
that, insofar as 38 C.F.R. 
§ 3.307(a)(6)(iii) is interpreted to preclude application of 
the presumption of service connection for herbicide exposure 
to those who never set foot on the soil of the Republic of 
Vietnam but who served aboard ship in close proximity to the 
land mass of the Republic of Vietnam, it is inconsistent with 
prior, consistently held agency views, plainly erroneous and 
unreasonable).  "Service in the Republic of Vietnam" will, in 
the absence of contradictory evidence, be presumed based upon 
the receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  Haas v. Nicholson, 20 Vet. App. at 275-77. 

Diseases associated with herbicide exposure include: 
chloracne or other acneform diseases consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).  Acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran's service personnel records, deck 
logs of the USS Boston and an internet history of that ship 
confirm that the veteran served aboard the USS Boston in the 
waters and near the shore of Vietnam during the Vietnam era.  
The veteran asserts that such service constitutes "service 
in the Republic of Vietnam" based on the two moorings in Da 
Nang Harbor.  The Board finds the veteran credible (his 
statements are consistent with his service personnel records 
and other pertinent documents of record), but need not 
determine the validity of this particular assertion.  Rather, 
because the veteran's DD Form 214 shows he received a VSM for 
such service, his service in the Republic of Vietnam may be 
presumed.  Based on this service, he may also be presumed to 
have been exposed to a herbicide agent during such service.  
The question thus becomes whether the veteran has a 
disease(s) known to be associated with such exposure or that 
is(are) otherwise related to the veteran's in-service 
herbicide exposure. 

The veteran's post-service treatment records establish that 
the veteran currently has type 2 diabetes mellitus and 
prostate cancer.  Under 38 C.F.R. § 3.309(e), these diseases 
are associated with exposure to herbicide agents.  Based on 
this fact, the Board concludes that the veteran's type 2 
diabetes mellitus and prostate cancer may be presumed to have 
been incurred in service secondary to his herbicide exposure.  
The evidence in this case supports the veteran's claim; such 
claim must therefore be granted.


ORDER

Service connection for diabetes mellitus, type II, secondary 
to herbicide exposure is granted.

Service connection for prostate cancer secondary to herbicide 
exposure is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


